Exhibit 10.3
AMENDMENT OF THE SHARE TRANSFER AGREEMENT
This Amendment is made as of July 11, 2011 by and between:
ISRAEL HEALTHCARE VENTURES 2 LP INCORPORATED, a Guernsey limited partnership,
with offices located at 32 Habarzel st. Ramat Hachayal, Israel (the
“Transferee”); and
MEDGENESIS PARTNERS LTD., an Israeli Company (p.c. number 513054064) located at
25 Lechi St., Bnei Brak, Israel (the “Transferor”).
Whereas the Parties have closed that certain Share Transfer Agreement between
them on June 30, 2011 (“Original STA”);
Whereas the Parties wish to amend Section 2.5.4 of the Original STA as set out
below.
NOW, THEREFORE, the parties (each a “Party” and collectively “Parties”) hereby
agree as follows:

1.  
Definitions & Effect

1.1  
Any capitalized term used herein and not otherwise defined herein shall have the
meaning ascribed to it in the Original STA.
  1.2  
The Original STA shall remain without change except as expressly amended herein.
  2.  
The Parties agree to replace Section 2.5.4 of the Original STA with the
following:
     
“2.5.4 During a period commencing at the Closing (as defined below) and
terminating 12 months following the Closing (“Protection Period”); if
Metamorefix or its shareholders consummate an M&A transaction in which
Metamorefix is not the surviving entity or 100% of the Metamorefix shares are
transferred to a third party — not the Company, Transferee has the right
(including immediately prior to such M&A transaction in Metamorefix) to transfer
to Transferor all of the Transferred Shares and any other benefit received
pursuant to Section 2.5, and Transferor together with Mr. Ascher Shmulewitz
shall transfer to Transferee all of their currently held securities in
Metamorefix (i.e. 1,400,000) and shall use best efforts to cause all such
personal rights (i.e. the right to appoint a director) in the name of the
Transferor or Mr. Shmulewitz included in the Metamorefix Articles of Association
to be transferred to the name of the Transferee. For that purpose, Transferor
shall refrain from disposing of its securities in Metamorefix during the
Protection Period (except as part of said M&A).”

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the above
date

     
ISRAEL HEALTHCARE VENTURES 2
LP INCORPORATED
  MEDGENESIS PARTNERS LTD.
 
   
By its authorized signatory
  By its authorized signatory
Name: Dr. Hadar Ron
  Name: Dr. Ascher Shmulewitz
/s/ Dr. Hadar Ron
  /s/ Dr. Ascher Shmulewitz

 

